DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. OR The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent Claims have been amended.


Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112(b) rejection of Claims 9-20 as set forth in the non-final office action mailed on 12/10/2021. The above rejections are therefore withdrawn.


despite the fact that the amendments changed the scope of the invention.
5- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using the same references of the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7- Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Moon et al. (PGPUB No. 2004/0246477), hereinafter Moon.

As to amended claims 1-20, Moon teaches most of the elements and steps of a system, its method of use and a corresponding NTCRM (Figs. 1-48 and Abstract), comprising: 
an entrance slit to allow inward passage of an optical beam and an exit slit, adjacent to the entrance slit, to allow outward passage of the optical beam for a high resolution optical measurement (light enters through aperture/slit of element or capillary 17, 256 in Figs. 9 and 11 for ex.); 
a grating element to diffract the optical beam and (Claims 4, 13) wherein the grating element is a diffraction grating (diffracting grating module around 20/24/214 and equivalents, details in Figs. 36-48); 
a retroreflective element to retroreflect the optical beam; (Claims 5, 14, 19) wherein the retroreflective element comprises at least one of a prism, a flat mirror, or a convex mirror and lens; (claims 6, 15, 20) wherein at least one of the retroreflective element or the mirror is adjustable to reduce stray light from passing through the exit slit (one of module around element 22 and equivalents, and module around element 904 with their flat mirrors; with mirror module comprising rotating stage 218 to adjust angle of retro-reflected light back towards the exit slit); 
a mirror to reflect the optical beam (the other of module around element 22 and equivalents and module around element 904); (Claims 2, 10-11, 18) wherein the system is a multi-pass optical spectrum analyzer (OSA) such that the optical beam passes through the grating element at least four times, the retroreflective element at least two times, and the mirror at least one time (Abstract, ¶ 13, 59, 68 and Figs. 1, 41 for ex.); (Claims 3, 12) The system of claim 1, wherein the entrance slit and the exit slit are separated by 1 millimeter or less (¶ 76-77, 99 and Fig. 3 for ex. the distance between the pigtailed inputs is to resolve wavelength ranges, i.e. can obviously be sub-millimeter. This is the only aspect that is not explicitly disclosed by Moon); (Claim 8) (claims 7 and 16) wherein: the stray light is Littrow stray light, and the mirror is tilted away from normal incidence (According to the definition of Littrow configuration –see for ex. Reference Julian ‘997 (¶ 65) cited herein but not relied upon in this rejection; Figs. 5, 8-9, 26, 36, 38-39, 41, 43, 45, 47-48 all present a Littrow configuration, in addition that the mirror is tilted away from normal incidence).
	To further explain the 103 rejection, since all the different claimed optical elements appear to be disclosed by Moon in different similar embodiments. One with ordinary skill in the art would find it obvious to have all the claimed elements disclosed by Moon in one single embodiment as claimed herein, merely as suitable alternatives (See MPEP § 2144.07 for ex.).
	Moon does not teach expressly in the embodiment of Figs. 26, 36, 38-39, 41, 43, 45, 47-48, the mirror to reflect the optical beam back through the retroreflective element and grating element.
	However, in Fig. 12 and ¶ 104-105 for ex, Moon teaches the embodiment where mirror (210) is used with a prism (202), i.e. retroreflective element, is used to reflect the optical beam back and forth, in a multi-pass configuration, between the grating (230) and prism (202), i.e. through the prism and the grating.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the instant application to use the device and method of Moon according to the embodiment of its Fig. 12, so that the mirror is used to reflect the optical beam back through the retroreflective element and grating element, with the advantage of using a multi-pass configuration and optimize the dispersed optical beam.


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mohamed K AMARA/
Primary Examiner, Art Unit 2886